ABBATE, Presiding Judge
DECISION
This case comes before the Court on the People’s motion pursuant to Criminal Procedure Code § 70.50 to be allowed to take the deposition of Baymond Gutierrez.
It should be noted that the adoption of § 70.50 broadened the area in which depositions are allowed in criminal cases. However, there must be a showing of need and special circumstances before a deposition will be allowed.
*556Examination of the grand jury transcript indicates that Gutierrez will offer testimony that is material to the issues involved herein. Furthermore, the affidavit of Kevin Mannix demonstrates that there is a distinct possibility that at the time of trial Gutierrez will be off-island and beyond the subpoena power of the Court. In view of these circumstances a deposition is warranted.
However, the taking of depositions by the prosecution always raises the danger that the defendant may be denied his right to confront adverse witnesses. Therefore, prior to the introduction of the Gutierrez deposition at trial the People will be required to demonstrate that they have utilized all good faith efforts to procure the attendance of Mr. Gutierrez for trial.
The People’s motion to be allowed to take the deposition of Raymond Gutierrez is granted.
SO ORDERED.